Citation Nr: 1623655	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-24 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.B.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from February 1956 to February 1960 and from February 1961 to March 1977.  He passed away in March 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen a previously denied claim for service connection for the cause of the Veteran's death.  The matter has since been transferred to the RO in Huntington, West Virginia.

The appellant and her son testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2015.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The appellant did not appeal a March 2009 rating decision which continued a denial of service connection for the cause of the Veteran's death, but evidence received since this decision relates to a previously unestablished element of the claim.

2.  The cause of the Veteran's death, metastatic adenocarcinoma of the lung, is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision which continued a denial of service connection for the cause of the Veteran's death is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

However, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant's claim for service connection for the cause of the Veteran's death was initially denied in a July 2003 decision.  The basis of the denial was that the evidence did not reflect that the cause of his death was shown or incurred in service.  Specifically, the evidence did not establish exposure to herbicides in service.  The appellant sought to reopen her claim again in September 2006.  A March 2009 decision determined that new and material evidence has not been received, and cited to the decision of Haas v. Peake, 525 F.3d 1168, which did not support the appellant's contentions.

Since the March 2009 rating decision, additional evidence has been received.  This includes a copy of the 1971 U.S. Army guidelines for tactical herbicides, which stated in part that ground-based herbicide systems should not be used if wind speed exceeds 10 knots, and that a 500 meter buffer distance should be maintained to avoid damage to desirable vegetation.  The son of the appellant and Veteran - who himself served in the U.S. Army in the nuclear, biological, and chemical specialty -  testified that the military field manual calls for an evacuation of the area with 620 meters of a toxic spill in a town or city.  This evidence is new, as it was not part of the record at the time of the prior denial.  It is also material.  As discussed below, the Veteran was at Udorn Royal Thai Air Force Base (RTAFB), where use of tactical herbicides along the base perimeter has been acknowledged.  This new evidence raises the possibility that the Veteran was exposed to herbicides used along the perimeter.

As new and material evidence has been received, the claim is reopened.

II.  Service Connection

In addition to the elements of general service connection noted above, service connection for the cause of a veteran's death requires that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was service-connected for hypertension, maxillary sinusitis, hemorrhoids, and a stable anxiety reaction.  His March 2003 death certificate lists his cause of death as respiratory arrest due to metastatic adenocarcinoma.  There is no indication that his service-connected disabilities caused or contributed to his death, and the appellant has not alleged this to be the case.

Rather, the appellant asserts that the Veteran's adenocarcinoma was the result of exposure to Agent Orange (tactical herbicides) during his military service.  Notably, private treatment records from February 2003 specify that the Veteran's metastatic adenocarcinoma probably originated in the lung.  VA regulations provide that certain conditions, including lung cancer, are presumed to be associated with herbicide exposure in service, assuming such exposure has been demonstrated.  38 C.F.R. § 3.309(e).

Therefore, the only pertinent question in this case is whether the Veteran was exposed to herbicides during service.

The appellant offers two arguments to support a finding of herbicide exposure in this case.  First, she and her son testified that the Veteran may have traveled to the Republic of Vietnam for re-enlistment purposes during his period of service, though they were not certain of this fact.  Generally, a veteran who served in the Republic of Vietnam at any time during the period between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  However, a review of the Veteran's personnel records only demonstrates his presence in Thailand, not Vietnam.

Alternatively, the appellant asserts that the Veteran's service at the Udorn RTAFB exposed him to herbicides.  His service records confirm his presence at that facility.

There are no regulations which presume herbicide exposure for veterans who served in Thailand.  However, VA has adopted a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  

The first step is determining whether the Veteran served at one of the qualifying RTAFBs, and served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  In this case, the Veteran did serve at a qualifying RTAFB, but not in any of the aforementioned positions.  He served as a computer technician, as documented in his Form DD-214 for the relevant period.  His personnel records, including a performance evaluation generated during the relevant period, do not reflect that his duties involved work near the base perimeter.  Because the first step has not been satisfied, the process moves to the second step.

The second step is determining whether the Veteran served at a U.S. Army base in Thailand in a military police occupational specialty, or in a military police unit.  The evidence is clear that he was not at an Army base and was not affiliated in any way with the military police.  Therefore, the process moves to the third step.

The third step requires VA to ask the Veteran for the approximate dates, location, and nature of his alleged herbicide exposure.  Unfortunately, because the Veteran is deceased, this step cannot be completed.  The Board has considered the testimony offered by the appellant and her son.  However, they were not present at the Udorn RTAFB and therefore have no personal knowledge of the use of herbicides there.  They also concede that the Veteran did not speak much about his service in Thailand, other than the fact that he was involved in computer work.  See October 2015 Hearing Transcript at 6, 11.

The fourth step is to determine whether the Veteran provided the requested information within 30 days.  Because he is deceased, the information is unavailable.  Step four essentially states that the case should then be referred to the Joint Services Records Research Center (JSRRC) for a formal finding that sufficient information to verify herbicide exposure does not exist.  However, remanding the claim solely to obtain such a formal finding would not aid the appellant in her claim and would only impose an undue burden on VA.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Step four otherwise instructs VA to decide the claim based on the evidence of record.

The Board concludes that the overall weight of the evidence is against a finding that the Veteran was exposed to herbicides during his period of service at Udorn RTAFB.  As discussed, herbicide exposure at such facilities is generally limited to those personnel whose duties brought them into close proximity with the base perimeter, and there is no indication that the Veteran's duties as a computer technician would have done so.

The Board has considered the testimony of the Veteran's son regarding the potential exposure radius for toxic spills, as well as the capacity for herbicides to have traveled beyond the base perimeter where they was sprayed.  However, the basis for limiting a finding of herbicide exposure to those who specifically served on Thailand base perimeters comes from a December 2011 Compensation and Pension (C&P) bulletin.  In this bulletin, VA referenced the September 1999 declassification of a Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  This document established the significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  It noted evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  As a result, special consideration of herbicide exposure on a facts-found or direct basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  The Board has followed VA's designated procedure for determining such exposure, but, unfortunately, the Veteran does not meet the criteria to establish such exposure.

The appeal is accordingly denied.  The Board is grateful for the Veteran's many years of honorable service, and has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the appellant was provided with the relevant notice and information in an August 2011 letter prior to the initial adjudication of her claim.  She has not alleged any notice deficiency during the adjudication of her claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and post-service treatment records have been obtained and associated with the claims file.  No VA opinion was obtained regarding the nature and etiology of the cause of the Veteran's death.  However, as discussed above, the pertinent question in this case is whether the Veteran was exposed to herbicides during service, and a VA medical opinion would not be probative in addressing this question.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the appellant had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.


ORDER

Service connection for the cause of the Veteran's death is reopened, but the claim is denied on the merits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


